                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                        )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )      No.    3:10-CR-154-TAV-HBG
                                                   )
  TRACY DEWAYNE PITTMAN,                           )
                                                   )
                Defendant.                         )


                        MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant’s Motion to Reduce Sentence Pursuant

  to 18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Compassionate Release [Doc. 93].

  Defendant moves the Court for compassionate release under the First Step Act, citing

  concerns about his medical condition, in conjunction with a severe outbreak of COVID-19

  at FCI Fort Dix, the facility where defendant is incarcerated. The United States opposes

  the motion arguing, inter alia, that defendant has not exhausted his administrative remedies

  [Doc. 99]. In light of defendant’s failure to meet the mandatory exhaustion requirement,

  defendant’s motion will be DENIED without prejudice.

  I.     Background

         On March 17, 2011, defendant pleaded guilty to one count of knowingly,

  intentionally, and without authority distributing fifty grams or more of a mixture and

  substance containing a detectable amount of cocaine base, also known as “crack”

  [Doc. 31]. On March 12, 2012, defendant was sentenced to 228 months imprisonment




Case 3:10-cr-00154-TAV-HBG Document 103 Filed 02/05/21 Page 1 of 4 PageID #: 449
  [Doc. 51]. That sentence was subsequently vacated, and a new sentence of 168 months

  imprisonment was imposed [Doc. 73].

         On December 28, 2020, defendant filed the instant motion seeking compassionate

  release and asking that the 168 month sentence be reduced to one of time served [Doc. 93].

  The motion alleged that defendant had exhausted his administrative remedies, citing the

  October 26, 2020, “REQUEST FOR TRANSFER TO HOME CONFINEMENT Pursuant

  to the CARES Act of 2020” [Doc. 93-1]. That document requests that defendant be

  transferred to home confinement pursuant to the Bureau of Prisons’ authority under the

  Coronavirus Aid, Relief, and Economic Security Act [Id.]. The document does not

  reference or request compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Id.].

         On January 11, 2021, the United States filed a response, arguing, inter alia, that the

  instant motion should be denied for failure to exhaust [Doc. 99]. Specifically, the

  government contends that defendant’s October 26, 2020, request fails to mention

  compassionate release, instead asking only for relief under the CARES Act, which involves

  a different legal standard than that of compassionate release [Id.]. The United States does

  not waive defendant’s failure to exhaust [Id.].

  II.    Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”          United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018 amended § 3582(c)(1)(A) to modify one

                                               2


Case 3:10-cr-00154-TAV-HBG Document 103 Filed 02/05/21 Page 2 of 4 PageID #: 450
  such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).

  Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A) only on

  motion of the Director of the Bureau of Prisons. Now a court may modify a defendant’s

  sentence upon a motion by a defendant if the defendant has exhausted all administrative

  rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

  behalf or after the lapse of thirty (30) days from the receipt of such a request by the warden

  of the defendant’s facility, whichever is earlier. § 3582(c)(1)(A).

  III.   Analysis

         The first step in considering a request for compassionate release is determining

  whether a defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement,1 which is a

  mandatory prerequisite to consideration of a compassionate release request on the merits.

  United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’

  mandatory claim-processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v.

  Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such

  a mandatory claim-processing rule are waiver and forfeiture. Id. (citing United States v.

  Cotton, 535 U.S. 625, 630 (2002)).

         As the Court has noted, the exhaustion requirement in § 3582(c)(1)(A) provides that

  before the Court may reduce a term of imprisonment pursuant to that section on a motion



         1
                The Court uses “exhaustion requirement” throughout the opinion to refer to
  § 3582(c)(1)(A)’s instruction that a court may consider a motion by a defendant after the defendant
  has fully exhausted his administrative rights or after the lapse of thirty (30) days since the warden’s
  receipt of a request to move on defendant’s behalf for a sentence reduction, whichever is earlier.
                                                    3


Case 3:10-cr-00154-TAV-HBG Document 103 Filed 02/05/21 Page 3 of 4 PageID #: 451
  by the defendant either (1) the defendant must have “fully exhausted all administrative

  rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

  behalf” or (2) thirty (30) days must have lapsed since “the receipt of such a request by the

  warden of defendant’s facility.” § 3582(c)(1)(A).

         In this instance, while defendant submitted a request to the Bureau of Prisons for a

  transfer to home confinement under the CARES act, there is no indication that defendant

  has ever sought administrative relief with respect to compassionate release pursuant to

  18 U.S.C. § 3582(c)(1)(A)(i). In the absence of such a request, and in the absence of a

  waiver of that requirement by the government, defendant’s motion must be DENIED

  without prejudice.

  IV.    Conclusion

         For the reasons discussed more fully above, defendant’s motion [Doc. 93] is

  DENIED without prejudice for failure to exhaust administrative remedies.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               4


Case 3:10-cr-00154-TAV-HBG Document 103 Filed 02/05/21 Page 4 of 4 PageID #: 452
